DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a battery comprising a cathode comprising LiaCo(1-x-2y)Mex(M1M2)yOb where Me=Ni, M1=Ni and M2=Ti, specifically LiaCo(1-x-2y)Nix(NiTi)yOb in the reply filed on 11-1-2021 is acknowledged.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-1-2021.
Claim Rejections - 35 USC § 112
Claims 1 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “wherein Me is at least one selected from the group consisting of… and Sn”.                                                  Specification
The disclosure is objected to because of the following informalities: Application 15/710,540 needs to be updated because it is now US Patent 10,597,307.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105895909, machine translation and abstract).
Wang et al. teaches in [57], an electrode comprising LiyNiaCobXcO2 where X can be Ti; 0.9 < y < 1.1; 0.3 < a < 0.8; 0.01 < b < 0.5; 0.01 < c < 0.3 where c < a+b and a+b+c=1.  The abstract teaches the electrode material can comprise Li1.06Co0.4Ni0.3Ti0.3O2.             Wang et al. teaches the claimed electrode material except does not specifically teach the specific pairing of (NiTi).            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising Li1.06Co0.4Ni0.1Ti0.1(Ni0.2Ti0.2)O2 or Li1.06Co0.4Ni0.15Ti0.15(Ni0.15Ti0.15)O2, since it has been In re Aller, 105 USPQ 233.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising Li1.06Co0.4Ni0.1Ti0.1(Ni0.2Ti0.2)O2 or Li1.06Co0.4Ni0.15Ti0.15(Ni0.15Ti0.15)O2,since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1, 11-12, 14, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2004-047180, abstract).
Okamoto teaches in the abstract that the cathode comprises LiCoaNibM11-a-bO2 where M1 can be Ti; 0 < a < 1 and 0 < b < 1.  Okamoto teaches in Example 3 on page 8, that the cathode material comprises LiCo0.8Ni0.15Ti0.5O2.                    Okamoto teaches the claimed electrode material except does not specifically teach the specific pairing of (NiTi).            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising LiCo0.8Ni0.1(Ni0.05Ti0.05)O2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising  0.8Ni0.1(Ni0.05Ti0.05)O2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,597,307. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,597,307 claims in claims 1 and 16-18, the exact same compound represented by Formula (I),  LiCo(1-x-2y)Mex(M1M2)yOc where Me is exactly the same as claim 1 of current claims; M1 can be Ni or Mg and M2 can be Ti which is specifically stated as a pair cited in claim 15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727